DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 17, 2021 has been entered. Claims 1, 3-4, 7, 10, 12-13, 16, 18-19 have been amended, and claims 5, 14 and 20 have been canceled. Claims 1-4, 7-13 and 15-19 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Graefe (U.S Pub # 20130013874).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S Pub # 20070130185) in view of Graefe (U.S Pub # 20130013874).
With regards to claim 1, Miller discloses a method for garbage collection in a backup system, comprising: 
determining, based on a flag associated with at least a part of nodes in a tree representation of the backup system ([0027] a leaf node item may store a delete flag, to indicate that the item is to be deleted, as well as data and/or an address to data represented by the leaf node item), whether a node in the tree representation is associated with is valid or invalid.
in response to determining that the node is associated with a valid backup, keeping the node and one or more nodes that the node references (Miller [0049] cleaning the tree data structure where only the nodes marked for deletion are deleted); and 
in response to determining that the node is associated with an invalid backup, deleting the node ([0035] the leaf node encompassing or containing the leaf node item to be marked as containing one or more leaf node items marked for deletion).
Miller does not disclose however Graefe discloses:
whether a node i is associated with a valid backup or an invalid backup ([0040] a backup page that can be indicated to be in use, should not be deleted or subjected to garbage collection),
wherein the flag represents the valid backup or the invalid backup using a single-bit flag ([0040, 0079] is a backup no longer serves as a backup, the backup can be 
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Miller by the storage system of Graefe to determine whether a backup should be in use or not.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide enhanced speed and efficiency in accessing backup pages of a data store (Graefe [0011]).
	Claims 10 and 16 correspond to claim 1 and are rejected accordingly.
Claims 2, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S Pub # 20070130185) in view of Graefe (U.S Pub # 20130013874) and in further view of Baird (U.S Pub # 20190129893).
With regards to claim 2, Miller does not disclose however Baird discloses:
determining whether the node comprises one or more child nodes ([0052] if node X has successor nodes); 
in response to determining that the node comprises one or more child nodes, traversing the child nodes of the node and then deleting the node ([0052] successor nodes is assigned new sequence IDs); and 
in response to determining that the node comprises no child node, deleting the node ([0052] node X is deleted after changing its successor nodes).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Miller and Graefe by the traversal system of Baird to traverse through a node and its successors.

	Claims 11 and 17 correspond to claim 2 and are rejected accordingly.
Claims 3-4, 12-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S Pub # 20070130185) in view of Graefe (U.S Pub # 20130013874) and in further view of Davis (U.S Pub # 20160283372).
With regards to claim 3, Miller does not disclose however Graefe discloses:
in response to determining that the flag corresponds to the node associated with the valid backup is found, determining that the node belongs to the valid backup ([0040] a backup page that can be indicated to be in use).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the flag system of Miller by the storage system of Graefe to determine whether a backup should be in use or not.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide enhanced speed and efficiency in accessing backup pages of a data store (Graefe [0011]).
Miller does not disclose however Davis discloses:
determining, based on metadata of the backup system, a valid backup in the backup system ([0044] metadata table indicates which files have erasure immunity and should be protected during garbage collection); and 
generating a flag indicating that a node associated with a valid backup in the tree representation is valid ([0040] erasure immunity refers to protecting files or blocks from 
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Miller and Graefe by the system of Davis to protect valid files from garbage collection.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine an indicator with metadata associated with user data, wherein the indicator establishes a time interval of erasure immunity (Davis [0004]).
	Claims 12 and 18 correspond to claim 3 and are rejected accordingly.
With regards to claim 4, With regards to claim 3, Miller does not disclose however Graefe discloses:
in response to determining that the flag corresponds to the node associated with the invalid backup is found, determining that the node belongs to the invalid backup ([0040] a backup page that can be indicated to be subjected to garbage collection).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the flag system of Miller by the storage system of Graefe to determine whether a backup should be in use or not.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide enhanced speed and efficiency in accessing backup pages of a data store (Graefe [0011]).
 

determining, based on metadata of the backup system, an invalid backup in the backup system ([0044] metadata table indicates which files have erasure immunity and should be protected during garbage collection); and 
generating a flag indicating that a node associated with an invalid backup in the tree representation is invalid ([0040] flag to indicate erasure immunity).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Miller and Graefe by the system of Davis to protect valid files from garbage collection.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine an indicator with metadata associated with user data, wherein the indicator establishes a time interval of erasure immunity (Davis [0004]).
	Claims 13 and 19 correspond to claim 4 and are rejected accordingly.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S Pub # 20070130185) in view of Graefe (U.S Pub # 20130013874) and in further view of Richards (U.S Pub # 20200342117).
With regards to claim 6, Miller does not disclose however Richards discloses:
wherein the tree representation of the backup system comprises a Merkle tree representing the backup system, and nodes in the tree representation comprise nodes in the Merkle tree ([0020] file system instances may be of a Merkle tree).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Miller and Graefe by the system of Richards to operate using a Merkle tree structure.

	Claim 15 corresponds to claim 6 and is rejected accordingly.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum (U.S Pub # 20110131185) in view of Baird (U.S Pub # 20190129893) and in further view of Graefe (U.S Pub # 20130013874).
	With regards to claim 7, Kirshenbaum discloses:
determining, based on metadata of the backup system, whether a first hash in a hash tree of the backup system is associated with a valid backup or an invalid backup ([0049-0051] determining based on the metadata in a hash tree (HDAG), the retention policy of a given node.); 
in response to determining that the first hash is associated with a valid backup, keeping the first hash and one or more hashes that the first hash references ([0050] content will remain),
in response to that the first hash is associated with an invalid backup ([0051] when it expires).
Kirshenbaum does not disclose however Baird discloses:
determining whether the first hash references one or more second hashes ([0052] if node x has a successor node); 
in response to determining that the first hash references the one or more second hashes, traversing the one or more second hashes and then deleting the first hash ([0052] successor node is reassigned and then node x is deleted); and 

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Kirshenbaum by the traversal system of Baird to traverse through a node and its successors.
	One of ordinary skill in the art would have been motivated to make this modification in order to access and modify data stored in dynamic hierarchical trees (Baird [0016]).
Kirshenbaum does not disclose however Graefe discloses:
traversing metadata to divide the metadata into a valid backup and an invalid backup ([0040, 0079] is a backup no longer serves as a backup, the backup can be unmarked to allow deletion of backup page. For example, a delete bit in a bit field of backup page can be cleared to allow deletion or garbage collection of backup page).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Kirshenbaum and Baird by the storage system of Graefe to determine whether a backup should be in use or not.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide enhanced speed and efficiency in accessing backup pages of a data store (Graefe [0011]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum (U.S Pub # 20110131185) in view of Baird (U.S Pub # 20190129893) and .
With regards to claim 8, Kirshenbaum further discloses:
identifying valid backups and invalid backups in the backup system based on metadata of the backup system ([0049-0050] retention group/policy of directory files).
Kirshenbaum does not disclose however Davis discloses:
generating at least one of: 
a flag indicating that a hash in the hash tree is associated with a valid backup ([0044] flag to protect from deletion); or 
a flag indicating that a hash in the hash tree is associated with an invalid backup ; and 
determining, based on the flag of the first hash, whether the first hash is associated with a valid backup or an invalid backup ([0040] flag for erasure immunity of files).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Kirshenbaum, Baird and Graefe by the system of Davis to protect valid files from garbage collection.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine an indicator with metadata associated with user data, wherein the indicator establishes a time interval of erasure immunity (Davis [0004]).
With regards to claim 9, Kirshenbaum does not disclose however Graefe discloses:

	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Kirshenbaum and Baird by the storage system of Graefe to determine whether a backup should be in use or not.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide enhanced speed and efficiency in accessing backup pages of a data store (Graefe [0011]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166